          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

CLARENCE COWLEY, JR.                                      PLAINTIFF

v.                     No. 3:19-cv-162-DPM

MIDDLE COFF, Officer, Jonesboro
Police Department; JONESBORO
POLICE DEPARTMENT; and DOES                         DEFENDANTS

                           JUDGMENT
     Cowley's complaint is dismissed without prejudice.



                               D.P. Marshall Jr.
                               United States District Judge
